Hinman, J. (concurring):
Aside from the merits of the plaintiff’s cause of action, as to which I concur in the opinion of Van Kirk, J., the defendant King has raised the question that he is not, as treasurer of the grand lodge, the proper party to this action so far as the grand lodge is concerned; that the action is brought under section 13 of the General Associations Law (as added by Laws of 1920, chap. 915), being formerly the last two sentences of section 1919 of the Code of Civil Procedure, and that in order to maintain an action against him as treasurer of the brotherhood, it must appear that the cause of action is one which the plaintiff could maintain against all of the members of the association, either jointly or severally. Such is the accepted construction of the statute in question. (McCabe v. Goodfellow, 133 N. Y. 89, 92; Schouten v. Alpine, 215 id. 225; People ex rel. Solomon v. Brotherhood of Painters, 218 id. 115.)
It appears from the testimony in the case and the constitution, rules and regulations of the brotherhood that the association has on hand a large fund from which payment of benefits such as the one in question is to be made. This fund has been accumulated from assessments and income of the brotherhood. This fund being on hand there is no necessity of any further assessment in order to pay the amount due on the beneficiary certificate. The association is composed of members some of whom are bound to contribute to the beneficiary fund and others who are not. Nothing appears in the constitution, rules or regulations or the beneficiary certificate indicating any joint or several liability on the part of all members to pay the amounts due on the beneficiary certificates. Only the beneficiary members are required to pay assessments toward the maintenance of the beneficiary fund. Plaintiff’s intestate was a member of the association and the presumption is that he was acquainted with the constitution, rules and regulations of the association. The liability of officers and members of the *315association in so far as the enforcement of the beneficiary certificate is concerned depends upon the provisions contained in the certificate and the constitution, rules and regulations of the association. As the case stands those members who agreed to contribute to the fund out of which payment of this beneficiary certificate must be made have contributed. The fund has been constituted, is intact, and in the hands of the treasurer of the association, available for payment. Under the circumstances there is no general liability on the part of all the members of the association to pay the amount agreed to be paid on the beneficiary certificate, and even though the funds were inadequate there is no agreement on the part of all the members of the association to contribute. This action is statutory and must be strictly construed. In the absence of a joint and several liability on the part of all the members to pay / this money or to supply the fund from which to pay it, the statute has no application.
The plaintiff claims that even though there may be no liability on the part of the defendant treasurer under the General Associations Law, yet such defendant is liable as an agent of an undisclosed principal. The difficulty with this theory is that the principal is not undisclosed, although such principal or principals may be uncertain. The defendant treasurer when he signed the beneficiary certificate and when he received the fund, of which he is the custodian, did not purport to act for himself but solely in behalf of the beneficiary members of the association. All the facts in relation to the constitution, rules and regulations of the order were within the knowledge of the treasurer and plaintiff’s intestate when the beneficiary certificate was made and in so far as the treasurer King acted for others he so purported to act, and did not conceal his agency.
Since the plaintiff could not properly bring this action under the General Associations Law, the judgment and order are reversible upon that additional ground.
Cochrane, P. J., concurs.
Judgment reversed on the law and facts and complaint dismissed, with costs. The court disapproves a finding that the plaintiff’s intestate did not abandon his claims as a member of the order and .did not waive all notices and formalities in its procedure under the charges against him. The court finds that plaintiff’s intestate did abandon all his claims and rights as a. member of the order and waived all notices and formalities in the procedure under the charges against him.